Citation Nr: 1426171	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the right knee, status post right knee replacement surgery.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013 videoconference hearing, the Veteran testified that his knees became swollen at night, as a result of his military occupational specialty (MOS), as a construction man and lineman, climbing poles.  The Board finds this testimony to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that which he or she has personal knowledge).  The Veteran's prior Compensation and Pension Examination, in December 2011, did not address his competent lay assertions regarding his knee disorder.  As a result, the Board finds the December 2011 examination to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require that the Veteran show a continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2013).  Therefore, the Board finds that the VA opinion is not adequate.  As a result, a new VA examination is necessary to determine if the Veteran's current knee disorder is related to an in-service event or injury.  
Additionally, the Veteran testified that he received treatment at the VA Medical Center (VAMC) in Biloxi, Mississippi, at the Garden Park Medical Center, and from a private doctor, D. S. B., in Gulfport, Mississippi.  From the Veteran's testimony, there is a question as to whether his claims folder contains all his treatment records from 2000 to 2005.  As such, these records need to be obtained and associated with his claims folder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain, with the Veteran's assistance, copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right knee disorder, from 2000 to the present, to include records from the Biloxi, Mississippi VAMC, Garden Park Medical Center, and from Dr. D. S. B., in Gulfport, Mississippi.  All requests for records and responses must be associated with the claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of any right knee disorder.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  All indicated tests and studies should be performed.  

a. The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disorder began in, or was caused by, active military service.  Specifically, the examiner is requested to comment on whether the Veteran's current right knee disorder is etiologically related to his MOS as a construction man and lineman climbing poles.  
b. Additionally, the examiner is requested to comment on the Veteran's credible claim that his knee would swell up every night.  

c. The examiner is also requested to comment on the positive nexus opinion provided by the Veteran's private doctor, D. S. B., in a December 2009 letter.  

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



